IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       _____________________

                            No. 95-10349
                          Summary Calendar
                       _____________________



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

GARY DON SHANNON,

                                               Defendant-Appellant.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                          (3:96-CR-374-T)
_________________________________________________________________
                         November 3, 1995

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Shannon argues that his guilty pleas were not knowingly or

voluntarily entered. He contends that the district court failed to

comply with the dictates of Fed. R. Crim. P. 11, in that the

district court failed to advise Shannon that he had a right to

plead not guilty, failed to ask Shannon whether he was under the

influence of any medication or narcotics, failed to address the

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
elements of the continuing criminal enterprise charge, and failed

to   inform   Shannon     that    he   was     ineligible   for   parole    on   the

continuing criminal enterprise charge.

      Shannon first contends that the district court failed to

comply with Rule 11 because the court did not inform him that he

had a right to plead not guilty.             Although the district court did

not directly state to Shannon that he had a right to plead not

guilty, the court advised Shannon that "if" he "proceed[ed] on a

plea of not guilty" and had a trial, the government would have the

burden of     proving     his    guilt   beyond    a   reasonable    doubt,      thus

impliedly stating that Shannon had a right to plead not guilty.

Further, Shannon was necessarily aware of his right to plead not

guilty, as he had previously pleaded not guilty to one original

indictment    and   two    superseding       indictments    at    three    separate

arraignments.

      Further, with regard to Shannon's argument that his guilty

plea was not voluntary because the district court failed to inquire

whether he was under the influence of narcotics, the district court

asked Shannon whether he was under the care of a doctor for any

ailment, how long he had been under the care of a psychiatrist,

whether his psychiatrist was aware of his re-arraignment, and

whether his psychiatrist had any objections to the proceeding. The

district court also questioned Shannon's defense counsel, who

stated that there had been no indication that Shannon was not

competent to enter a plea in the case, and that he had discussed




                                         -2-
with Shannon the nature of the proceedings and the consequences of

entering a guilty plea. The district court determined that Shannon

was competent to enter a plea and that he understood the nature of

the proceedings. Although he informed the court at sentencing that

he had a "drug problem," Shannon gave the court no indication when

he entered his plea that he was under the influence of narcotics,

nor does he allege now that he was under the influence of narcotics

at the time of his re-arraignment.

      Shannon also contends that the district court failed to

address the elements of the continuing criminal enterprise charge

and failed to inform him that he was ineligible for parole on the

continuing criminal enterprise charge.      Shannon stated, however,

that he had received a copy of both the superseding indictment and

the information, that he had gone over the documents with his

attorney, that he understood the charges in each of the documents,

and he waived the reading of the information and the indictment in

open court.    The government then read the factual resume in open

court, and Shannon stated that he agreed with the factual resume.

Further, we have held, as Shannon concedes in his brief, that a

defendant need not be advised of his ineligibility for parole prior

to the district court's acceptance of his guilty plea.         See United

States v. Posner, 865 F.2d 654, 659-60 (5th Cir. 1989).

      The district court's minimal variance from Rule 11 was thus

harmless error.      See Johnson, 1 F.3d at 298.   The court's errors

did   not   affect   Shannon's   "substantial   rights"   as   Shannon's




                                   -3-
"knowledge and comprehension of the full and correct information"

would not have been "likely to affect his willingness to plead

guilty."   Id. at 298, 302.

                                                 A F F I R M E D.




                               -4-